 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CARTHELL DAVID JEYS,                             No. 1:19-cv-01160-DAD-JDP (HC)
12                      Petitioner,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   BRANDON PRICE,                                   PETITION FOR WRIT OF HABEAS
                                                      CORPUS
15                      Respondent.
                                                      (Doc. No. 5)
16

17

18          Petitioner Carthell David Jeys is a civil detainee proceeding pro se with a petition for a

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On February 10, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending denial of the pending petition for federal habeas relief due to

23   lack of jurisdiction. (Doc. No. 5.) The findings and recommendations were served upon

24   petitioner and contained notice that any objections thereto were to be filed within fourteen (14)

25   days from the date of service of the order. (Id. at 4.) No objections have been filed, and the time

26   in which to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s
                                                      1
 1   objections, the court concludes that the findings and recommendations are supported by the

 2   record and proper analysis.

 3           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

 4   a certificate of appealability should issue. A prisoner seeking a writ of habeas corpus has no

 5   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 6   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-336

 7   (2003). In addition, Rule 11 of the Rules Governing Section 2254 Cases requires that a district

 8   court issue or deny a certificate of appealability when entering a final order adverse to a

 9   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

10   Cir. 1997).

11           If, as here, a court denies a petition for a writ of habeas corpus, the court may only issue a

12   certificate of appealability when “the applicant has made a substantial showing of the denial of a

13   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

14   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

15   should have been resolved in a different manner or that the issues presented were ‘adequate to

16   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

17   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

18           In the present case, the court concludes that petitioner has not made the required

19   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

20   appealability. Reasonable jurists would not find the court’s determination that petitioner is not
21   entitled to federal habeas corpus relief wrong or debatable, and they would not conclude that

22   petitioner is deserving of encouragement to proceed further. The court therefore declines to issue

23   a certificate of appealability.

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        2
 1        Accordingly:

 2        1.    The findings and recommendations issued on February 10, 2020 (Doc. No. 5) are

 3              adopted in full;

 4        2.    The petition for a writ of habeas corpus (Doc. No. 1) is denied;

 5        3.    The court declines to issue a certificate of appealability, and

 6        4.    The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
       Dated:   March 13, 2020
 9                                                    UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
